Citation Nr: 0028347	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of pseudotumor cerebri.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

4.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain with radiculopathy.

5.  Entitlement to a compensable disability rating for 
bronchitis.

6.  Entitlement to a compensable disability rating for 
costochondritis.

7.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

8.  Entitlement to a compensable disability rating for otitis 
externa.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in November 1994 after more than 21 years 
of active military service.

Service connection was granted for migraine headaches, 
residuals of pseudotumor cerebri, hypertension, lumbosacral 
strain with radiculopathy, bronchitis, costochondritis, 
bilateral hearing loss, and otitis externa by a February 1995 
rating decision.  The migraine headaches were assigned a 30 
percent disability rating; the residuals of pseudotumor 
cerebri, hypertension, and lumbosacral strain with 
radiculopathy were all assigned a 10 percent disability 
rating; while the remaining disabilities were evaluated as 
noncompensable (zero percent).  All of these disability 
ratings were effective December 1, 1994.  

In a January 1996 statement, the veteran requested that he be 
re-evaluated for worsening condition for all of his service-
connected disabilities.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's increased rating claims.

The veteran provided testimony at a personal hearing 
conducted before the RO in July 1997, a transcript of which 
is of record.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claims for increased evaluations for his migraine 
headaches, residuals of pseudotumor cerebri, hypertension, 
lumbosacral strain with radiculopathy, bronchitis, 
costochondritis, bilateral hearing loss, and otitis externa 
are well grounded.  Because these claims are well grounded, 
VA has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Here, the 
Board finds that additional development is necessary in order 
to comply with the duty to assist.

The Board notes that the veteran underwent VA examinations 
for his service-connected disabilities in November 1996, 
December 1996, and October 1997.  However, no medical records 
are on file since the October 1997 VA medical examinations.  
As these examinations were conducted about three years ago, 
the Board is of the opinion that the evidence on file may not 
accurately reflect the current severity of the veteran's 
service-connected disabilities.  Therefore, the Board is of 
the opinion that a contemporaneous and comprehensive 
examination or examinations of the veteran would materially 
assist in resolving this case.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the 
Board concludes that a remand is necessary in the instant 
case.

With respect to the veteran's service-connected lumbosacral 
spine, the Board notes that this examination must be 
conducted in accord with DeLuca v. Brown, 8 Vet. App. 206 
(19995).  In that case, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") pointed out that in evaluating disabilities of the 
musculoskeletal system the examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45.  Those regulations, in part, require consideration 
of limitation of movement, weakened movement, excess 
fatigability, incoordination, and pain, due exclusively to 
the service-connected disability.  A VA examination report 
must provide detailed information -- not only with regard to 
any functional loss, but any limitation of function due to 
pain, weakness, fatigability, and incoordination.  Pain on 
use and movement of the joint affected during flare-ups 
should also be discussed in order to permit an equitable 
evaluation of the veteran's claim.  See DeLuca at 206.

As the Board has determined that new examinations are 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for migraine 
headaches, residuals of pseudotumor 
cerebri, hypertension, lumbosacral strain 
with radiculopathy, bronchitis, 
costochondritis, bilateral hearing loss, 
and otitis externa.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the severity of 
his migraine headaches, residuals of 
pseudotumor cerebri, hypertension, 
lumbosacral strain with radiculopathy, 
bronchitis, costochondritis, bilateral 
hearing loss, and otitis externa.  The 
scope of the examination, by one or 
several contributing physicians, should 
be broad enough to cover each of these 
disabilities.  Examinations by 
specialists should be made where 
indicated.  The claims folder should be 
made available to the examiner(s) for 
review before the examination(s).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


